                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND




In re SANCTUARY BELIZE
LITIGATION                                                     Civil No. PJM18-3309




                                  MEMORANDUM OPINION


       A number of interrelated matters are before the Court as a result of the confusion
surrounding Defendant Luke Chadwick's legal representation. Apparently, within the last month,
Chadwick—previously pro ie—has come to be represented by John B. Williams,Esq. of Williams
Lopatto PLLC and Neil H. Koslowe, Esq. of the Potomac Law Group, PLLC ("Retained
Counsel"). However, before it was clear that counsel had been retained, Chadwick contmued to
have settlement discussions with the FTC pro se. On June 30, 2021, Retained Counsel filed a
Motion for Relief From Judgment and a Motion for Protective Order on behalf of Defendants
Andris Pukke, Peter Baker, John Usher, Luke Chadwick, Global Property Alliance, Inc., Sittee
River Wildlife Reserve (Belizean Company), Buy Belize, LLC, Buy Intemational, Inc.,
Foundation Development Management, Inc., Eco-Futures Development, LLC, Eco-Futures
 Belize, Ltd. (Belizean Company), Power Hans Marketing, and the Estate of John Pukke
(collectively, the "Represented Defendants"). ECF Nos. 1244 & 1245.' A Notice of Appearance
 was subsequently entered by Retained Counsel listing each of the Represented Defendants as
 clients. ECF No. 1246.



  The Motion for Relief From Judgment was withdrawn on July 7,2021. ECF No. 1260.
